MEMORANDUM**
Martin Conde-Reyes petitions for review of the Board of Immigration Appeals (“BIA”) decision upholding the Immigration Judge’s denial of a continuance at his deportation hearing. He does not, however, assert any due process claim. Conde-Reyes was found inadmissible by virtue of his two convictions for petty theft, which are crimes of moral turpitude for purposes of IIRIRA. United States v. Esparza-Ponce, 193 F.3d 1133 (9th Cir.1999) (holding that petty theft under California law is a crime involving moral turpitude for purposes of IIRIRA). He entered the United States in 1984, and the offenses were committed in 1987 and 1988. This court does not have jurisdiction over Conde-Reyes’ petition for review under IIRIRA’s transitional rule § 309(c)(4)(G) because he is an immigrant deportable for having committed two crimes of moral turpitude within five years after entry. IIRIRA § 309(c)(4)(G).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.